79 F.3d 1141
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jane DOE, individually and as next friend of her minor son;K.D., Plaintiffs--Appellants,v.Edward J. ALFRED, individually and in his capacity as ateacher at Jefferson Elementary Center;  Ronald V. Stoops,individually and in his capacity as a teacher at JeffersonElementary Center;  William D. Staats, Doctor;  Dan Curry,Doctor, individually and in his capacity as Superintendentof Schools of Wood County;  The Wood County Board ofEducation, a public corporation, Defendants--Appellees.
No. 96-1047.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 6, 1996.Decided:  March 19, 1996.

Michael J. Sharley, Westover, West Virginia, for Appellants.
Claudia West Bentley, Robert James Kent, Bowles, Rice, McDavid, Graff & Love, Martinsburg, West Virginia, for Appellees.
Before HALL, MURNAGHAN, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellants appeal the district court's order dismissing without prejudice Appellants' statutory and related constitutional claims for denial of a free and appropriate public education.   We grant the Appellees' motion and dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. § 1291 (1988) this court has jurisdiction over appeals from final orders.   A final order is one which disposes of all issues in dispute as to all parties.   It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."  Catlin v. United States, 324 U.S. 229, 233 (1945).   As the order appealed from is not a final order, it is not appealable under 28 U.S.C. § 1291.   The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. § 1292 (1988).   Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED